The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim 32 is objected to because of the following informalities: in line 2, --the-- should apparently be inserted before “one” and “two”.  Appropriate correction is required.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 31-37 and 57-59 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In the penultimate line of each of independent claims 31 and 57, the recitation “the first bracket mount” lacks proper antecedent basis.
slight bend” (emphasis added) is vague and subjective.

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-10, 31, 32, 34-37, 57 and 59 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dautel (DE 3527935).
Referring first to claim 57, Dautel shows a system, comprising: a liftgate frame (25 or 26: the figures are inconsistent, with Figs. 1 and 4 showing reference numbers 25 and 26 transposed relative to Figs. 2 and 3); one or more first bracket mounts (53) connected to a beam (30), wherein the one or more first bracket mounts are configured to move from a first stowed position (FIG. 1) under the liftgate frame to a second engaged position (FIG. 2); one or more second bracket mounts (31) connected to the beam; one or more third bracket mounts (37) connected to each of the one or more second bracket mounts; and a lift platform (33) connected to each of the third bracket mounts, wherein the lift platform is configured to move from an up position (Fig. 3 solid) to a down position (Fig. 3 phantom) positioned selectively relative to an external surface; wherein the one or more first bracket mounts move[s] in an arcuate path (FIGS. 1-2) from the first stowed position under the liftgate frame to the second engaged position.

Re claim 1, Dautel further discloses that each of the first bracket mounts are configured to move from the first stowed position to the second engaged position via one or more upper actuators (50) and two or more upper linkages (45). This also applies to claim 31.
Re claim 2, each first bracket mount is connected to the beam via the one or more upper actuators and the two or more upper linkages.
Re claim 3, Dautel shows that the two or more upper linkages are pivotally mounted (at 48) between each first bracket mount and the liftgate frame.
Re claims 4, 5 and 37, as noted above, Dautel shows a lift platform (33) connected to each third bracket mount, and the lift platform is configured to move from an up position to a down position positioned selectively relative to an external surface.
Re claim 6, each third bracket mount is connected to each of the one or more second bracket mounts via one or more lower actuators (40) and two or more lower linkages (32.1, 32.2). This also applies to claim 31.
Re claim 7, the two or more lower linkages are pivotally mounted (at 34, 38, 42, 43) between the second bracket mount and the third bracket mount.
Re claim 8, the first bracket mount, the second bracket mount, the third bracket mount, and the lift platform remain at a set orientation throughout the arcuate path 
Re claim 9, the first bracket mount, the second bracket mount, the third bracket mount, and the lift platform remain at a set orientation throughout the movement between the up position and the down position positioned selectively relative to the external surface (Fig. 3).
Re claim 10, as noted above, Dautel shows a vehicle frame (25/25.1), wherein the liftgate frame is mounted to the vehicle frame.
Re claim 32, as noted above with respect to claims 2-3, the one or more first bracket mounts are connected to the beam via the one or more upper actuators and the two or more upper linkages, the two or more upper linkages pivotally mounted between each of the first bracket mounts and the liftgate frame.
Re claim 34, as noted above with respect to claim 7, the two or more lower linkages are pivotally mounted between each of the one or more second bracket mounts and each of the one or more third bracket mounts.

Re claim 36, at least one (32.1) of the two or more lower linkages comprise an “L” shape.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 33 is rejected under 35 U.S.C. 103 as being unpatentable over Dautel in view of Reicks (US 2005/0186057).
Dautel does not show each of the two or more upper linkages to comprise an “L” shape.

It would have been obvious for one of ordinary skill in the art at the time of the effective filing date of the invention to have modified the apparatus of Dautel such that the upper linkages comprised an L-shape, as suggested by Reicks, to help maintain a parallel alignment and horizontal orientation during the arcuate movement thereof.

Claim 58 would be allowable if rewritten to overcome the rejection under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Peterson and each of the remaining foreign references show a lift platform system similar to that of Dautel, but wherein one or more first bracket mounts move in a linear rather than arcuate path between stowed and engaged positions. Ablabutyan shows an integrated platform lift and tow hitch system. Wu shows a parallel arm linkage for a lift platform. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to James Keenan whose telephone number is (571)272-6925. The examiner can normally be reached Mon. - Thurs.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/James Keenan/
Primary Examiner
Art Unit 3652

2/16/22